Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered January 7, 1991, convicting him of criminal possession of weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit. It is well settled that "[w]hat constitutes effective assistance is not and cannot be fixed with yardstick precision, but varies according to the unique circumstances of each representation” (People v Baldi, 54 NY2d 137, 146; People v Droz, 39 NY2d 457). In resolving claims of ineffective assistance of counsel the critical issue is whether, viewed in totality, the defense counsel provided meaningful representation (see, People v Benn, 68 NY2d *813941; People v Badia, 159 AD2d 577). Here, the record demonstrates that defense counsel effectively cross-examined the People’s witnesses, delivered opening and closing arguments which focused on inconsistencies in the People’s case, and presented a plausible defense. Contrary to the defendant’s contention, counsel was not ineffective for failing to challenge the constitutionality of his prior conviction. Nor was there any indication that a conflict of interest existed. Taken as a whole, the defendant was provided with meaningful representation (see, People v Ortiz, 174 AD2d 763; People v Campbell, 162 AD2d 606).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Balletta, Lawrence and Joy, JJ., concur.